Citation Nr: 0815121	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2008, to support his claims, the veteran testified 
at a hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board using video-conferencing technology.

The Board points out that the veteran did not include his 
claim of entitlement to service connection for tinnitus in 
his substantive appeal (VA Form 9) in July 2007.  So that 
claim is not before the Board.  38 C.F.R. § 20.200 (2007).

To further develop the claim of entitlement to service 
connection for bilateral hearing loss, the Board is remanding 
this claim the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The RO's attempts to obtain additional service medical 
and personnel records from September 1947 to August 1951 were 
unsuccessful.  However, attempts to obtain morning/sick 
reports did locate two records concerning treatment for a 
rash during service.

2.  A February 1951 morning report appears to show the 
veteran had a rash that, by his own admission, was acute and 
transitory and which resolved with treatment prior to the 
conclusion of his service six months later.

3.  The medical evidence, including that submitted during his 
recent hearing, does not attribute any current skin disorder 
to the veteran's military service.


CONCLUSION OF LAW

The veteran's skin condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in May 2006 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in May 2006 discussing the downstream 
disability rating and effective date elements of the claim.  
And since providing that additional notice, there has been no 
reason for the RO to go back and readjudicate the claim, such 
as in a supplemental statement of the case (SSOC), because 
the only additional evidence submitted in response - during 
the January 2008 hearing, the veteran waived his right to 
have the RO initially consider.  38 C.F.R. §§ 19.31, 20.800, 
20.1304(c).  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).

This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
available medical records identified by the veteran and his 
representative.  The RO attempted to obtain his service and 
personnel records, but as mentioned they were missing - 
except for the report of his separation examination in July 
1951.  To compensate, the RO also obtained two morning 
reports from February 1951 regarding treatment for a probable 
rash during service.

Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, has indicated that most of the 
veteran's service medical records (SMRs) were destroyed in a 
1973 fire.  When a veteran's SMRs are unavailable, through no 
fault of his, VA's duty to assist, duty to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

Consider also, however, that the absence of some of the 
veteran's service medical records does not obviate the need 
for him to have medical nexus evidence linking any currently 
diagnosed skin condition to his military service.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 
188, 194-95 (1999).  That is to say, there is no reverse 
presumption for granting the claim.

Concerning this required medical nexus evidence, VA has a 
duty to provide a medical examination and/or seek a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  VA considers an examination or 
opinion necessary to make a decision on the claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, though, although the evidence shows the veteran 
probably had a skin condition during service, it was even by 
his own admission merely acute and transitory (i.e., 
temporary as opposed to chronic), as it resolved with 
treatment prior to his discharge.  In addition, the only 
evidence suggesting an etiological link between this claimed 
condition and his military service is his unsubstantiated 
lay allegations.  These statements are insufficient to 
trigger VA's duty to provide an examination; VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  

Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for a Skin Condition

The veteran claims that his current skin condition is a 
result of his service in the Korean Conflict.  During his 
January 2008 video conference hearing, he contended that his 
lentigo maligna (now diagnosed as basal cell carcinoma) was a 
result of his military service and he requested an 
examination to determine whether there is an etiological link 
between the rash noted in service and this current 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



As noted, the NPRC in June 2006 indicated that most of the 
veteran's SMRs were destroyed in a 1973 fire.  When a 
veteran's SMRs are unavailable, through no fault of his, VA's 
duty to assist, duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  This, however, does not lower the 
threshold for an allowance of a claim, for example, where the 
evidence almost but not quite reaches the positive-negative 
balance.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).

A February 1951 morning report appears to show the veteran 
had a rash while in the military, which he had incurred in 
the line of duty.  During his January 2008 videoconference 
hearing, he testified that he went to sick call for a rash on 
his arm in January 1951, and that a doctor treated him with 
salve.  The veteran said that, several days later, the rash 
had spread up his arm and across his back.  He had several 
open sores, some of which became scars.  Another morning 
report corroborates his hearing testimony, showing he was on 
sick call for 18 days, presumably for this rash.  More 
importantly, though, in other testimony during his hearing, 
he conceded that he had no further complaints, treatment for 
or diagnosis of any other skin problems in service.  In this 
regard, the report of his military separation examination, 
which thankfully is available for consideration, 
indicates his skin was asymptomatic in July 1951 (only six 
months later).  

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

A pathology report in December 2005 by a private physician, 
Dr. H.B., shows a nevus was removed from the veteran's 
diaphragm.  Based on the biopsy, this doctor diagnosed 
lentigo maligna - indicating it occurred in sun-damaged 
skin.  This doctor, however, not only declined to link this 
condition to the veteran's military service, but also 
provided a plausible alternative explanation for the 
veteran's current skin condition - ultraviolet light from the 
sun.

A more recent pathology report in August 2007 by another 
private physician, Dr. J.P.F., found fragments of actinic 
keratosis exhibiting basaloid and squamoid differentiation.  
This physician diagnosed actinic keratosis with prominent 
scale/crust and basal cell carcinoma, metatypical with 
infiltrating features.  A pathology report in September 2007 
noted seborrheic keratosis (benign tumors) with associated 
melanoderma (increase in pigmentation of the skin).  The 
evaluating dermatopathologist indicated this melanoderma had 
possibly resulted from 
post-inflammatory pigment incontinence.

So there is no disputing the veteran has a current skin 
condition.  He has a confirmed diagnosis, thus, the 
determinative issue is whether his current skin condition is 
somehow attributable to his military service, and in 
particular to the rash he had during service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, though, as mentioned, the record shows that 
the rash the veteran had during service, even by his own 
admission, was acute and transitory and resolved with 
treatment prior to the conclusion of his service six months 
later.  He acknowledged during his January 2008 
videoconference hearing that he had not experienced any skin 
problems until recently, in December 2005, indicating one of 
his doctors had attributed this condition to exposure to 
ultraviolet light from the sun.  


Consequently, no physician or other competent clinician has 
linked this condition to the veteran's military service - 
including, again, to the rash he had in service.  Indeed, his 
earliest diagnosis of a skin condition, post service, was 54 
years after his separation from the military.  This lapse of 
so many years between his separation from active duty and the 
first diagnosis of a skin condition after service provides 
highly probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Although the veteran is competent to report symptoms of what 
he believes is a current skin condition, he is not competent 
to etiologically link his current skin condition to his 
military service, including to the rash he had in service.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a skin condition is 
denied.




REMAND

The record shows that a private audiologist, K.G.S., 
conducted a hearing evaluation and determined the veteran has 
bilateral sensorineural hearing loss above 2000 Hertz.  This 
audiologist noted the veteran's claimed injury in service, as 
well as his current problems communicating during regular 
conversations.  This audiologist also explained that the 
veteran could benefit from hearing aids and that he should 
qualify for their use as a person with hearing loss.  During 
his video conference hearing, the veteran maintained this was 
a positive nexus opinion linking his bilateral hearing loss 
to his military service.  But his account of what this 
audiologist purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While noting 
the veteran's reported history of noise exposure, this 
audiologist did not then actually etiologically link the 
current hearing loss to that acoustic trauma, even assuming 
it occurred.  So medical comment is needed concerning this.

The veteran believes he sustained acoustic trauma due to his 
military occupational specialty (MOS) as an ordinance 
reclamation and classification in motor maintenance.  In this 
capacity, he explained that he was a tank mechanic for about 
two years and had no ear protection.  Based on his notice of 
disagreement (NOD) and videoconference hearing testimony, he 
also contends that a booby trapped tank exploded nearby which 
caused bilateral hearing loss for several days, greater in 
his left ear than in his right ear.  The Board sees the 
hearing loss is worse in his left ear than in his right ear.  
However, he also indicated that his hearing returned to 
normal even before his discharge from service.  Nevertheless, 
based on his MOS, the Board concedes noise exposure in 
service.

That notwithstanding, the veteran's service medical records 
make no reference to any diagnosis of or treatment for any 
hearing problems during service.  Indeed, his separation 
examination in July 1951 notes that he scored 15/15 on the 
whisper test.



As noted, the NPRC in June 2006 indicated that most of the 
veteran's SMRs were destroyed in a 1973 fire.  When a 
veteran's SMRs are unavailable, through no fault of his, VA's 
duty to assist, duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  This, however, does not lower the 
threshold for an allowance of a claim, for example, where the 
evidence almost but not quite reaches the positive-negative 
balance.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).

The evidence outlined above is sufficient to trigger VA's 
duty to obtain a medical opinion on the question of whether 
the veteran has bilateral hearing loss sufficient to satisfy 
the requirements of 38 C.F.R. § 3.385, as a result of his 
military service - and, in particular, noise exposure.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim for bilateral hearing loss is 
REMANDED for the following development and consideration:

1.  Schedule the veteran for a VA 
examination.  Have the designated 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand 
and the January 2007 statement from the 
audiologist, K.G.S.  Following the 
examination and review of the claims 
file, the examiner should determine the 
severity of the veteran's 
bilateral hearing loss in terms of 
whether it meets the requirements of 
38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  If it does, 
the examiner should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that this current bilateral 
hearing loss is attributable to any noise 
exposure, i.e., acoustic trauma, the 
veteran may have experienced during his 
military service in the manner alleged.  
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for 
service connection for bilateral hearing 
loss in light of the additional evidence.  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them time to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).






____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


